DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment, Response Election, and Status of Claims
Applicant’s amendments to the claims, filed September 22, 2022, are acknowledged. Claims 1, 13-18 and 20 are amended. Claim 21 is newly added. No new matter has been added. Applicant’s election of Group I, directed to a paste composition, without traverse is confirmed in the timely reply filed September 22, 2022. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being directed to a nonelected invention, Group II, drawn to a method
Claims 1-21 are pending, and Claims 1-18 and 20-21 are currently considered in this office action. 
Claim Interpretation
In regards to the limitation directed to the surface area of the HMP particle per gram of Y in said paste composition, the Examiner interprets this value to be equivalent to the specific surface area of the HMP particle composition, divided by the weight fraction of Y per the total paste composition. For example, a specific surface area of the HMP particle would be divided by 0.5 for a paste composition comprising 50wt% Y in the paste composition. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 20170173739 A1).
Regarding Claims 1 and 2, Kawaguchi discloses a paste composition (see Abstract and para. [0023]) comprising:
a. a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof; 
b. a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. fluxing vehicle (see Abstract; see para. [0012] and para. [0014]; see para. [0107]; see also Table 2 which discloses Sn as LMP particle, CuNi as HMP particle and Rosin, Activator and Solvent as flux vehicle).

Kawaguchi further discloses wherein there is:
a. 40-70 percent by weight (wt%) of the low melting point (LMP) particle composition,
b. 25-65 wt% of the high melting point (HMP) particle composition, and
c. 1-15 wt% of the fluxing vehicle (see Table 2, 63% LMP particle (Sn), 27% HMP particle (CuNi), 10% flux vehicle (Rosin, Activator and Solvent)); and
wherein the surface area of said HMP particle composition is in the range of (Claim 1) 0.07 to 0.18 square meters per gram of Y, or further (Claim 2) 0.08-0.15 square meters per gram of Y, in said paste composition (see para. [0085]; see Table 1, example 4 disclosing 0.07 m2/g for the CuNi (HMP particle); see Table 2 disclosing 63wt% Sn (LMP or Y); this would give a surface area of 0.11 m2/g of CuNi in terms of grams of Y).

Regarding Claims 3-4, Kawaguchi discloses wherein Y is selected from the group consisting of (Claim 3) Sn, Zn, Ga, In and combinations thereof, or further (Claim 4), wherein Y is selected from the group consisting of Sn, In, and combinations thereof (see Table 2; see para. [0038]; see para. [0107]).

Regarding Claim 5, Kawaguchi discloses wherein X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0107]).

Regarding Claim 6, Kawaguchi discloses wherein the HMP particle composition comprises at least two metallic elements (M) (see Table 2, HMP particle is CuNi; see para. [0108]).

Regarding Claims 7-8, Kawaguchi discloses wherein M is selected from (Claim 7) the group consisting of Cu, Ag, Pd, Al, Ni, Mn, and combinations thereof, or further, selected from (Claim 8) the group consisting of Cu, Ag, Pd, Al, Ni, and combinations thereof (see Table 2, HMP particle is CuNi; see para. [0108]).

Regarding Claim 9, Kawaguchi discloses wherein M is Cu (see Table 2 wherein M is one of Cu; see also para. [0108]).

Regarding Claim 10, Kawaguchi discloses wherein the HMP metal M comprises particles having shapes selected from the group consisting of spherical, near spherical, platelet, flake, amorphous and combinations thereof (see para. [0012] and para. [0083]; one of ordinary skill in the art would appreciate that a powder, such as the CuNi powder, comprise one of, or a combination of, the shapes claimed).

 Regarding Claims 11-12, Kawaguchi discloses the claimed composition (see Claim 1 above; see also Claims 2-10 above), and one of ordinary skill in the art would appreciate therefore, that Kawaguchi discloses wherein the paste composition comprises an endotherm in DSC of (Claim 11) at least 1.7 J/g and (Claim 12) not more than 30J/g, because the composition of Kawaguchi is the same as claimed, and because the endotherm of the DSC is a property of the composition.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 13-14, Kawaguchi discloses the claimed composition (see Claim 1 above; see also Claims 2-10 above), and one of ordinary skill in the art would appreciate therefore, that Kawaguchi discloses wherein the paste composition comprises an electrical resistivity of (Claim 13) at least 17 micro-ohm*cm and (Claim 14) not more than 25 micro-ohm*cm after processing through a solder reflow process, because the composition of Kawaguchi is the same as claimed. 
One of ordinary skill in the art would appreciate that the electrical resistivity is a functional limitation of the paste composition when the paste composition is subjected to processing through a solder reflow process. One of ordinary skill in the art would expect the paste composition of Kawaguchi to behave as claimed when subjected to further processing because the paste composition of Kawaguchi is the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 15-18, Kawaguchi discloses the claimed composition (see Claim 1 above; see also Claims 2-10 above), and one of ordinary skill in the art would appreciate therefore, that Kawaguchi discloses wherein the paste composition comprises a shear strength (Claim 15) at elevated temperature of at least 0.2 kg/mm2 after processing through a solder reflow process, a shear strength (Claim 16) at elevated temperature of not more than 10 kg/mm2 after processing through a solder reflow process, a shear strength (Claim 17) at room temperature of at least 3 kg/mm2 after processing through a solder reflow process, and a shear strength (Claim 17) at room temperature of not more than 10 kg/mm2 after processing through a solder reflow process, because the composition of Kawaguchi is the same as that claimed. One of ordinary skill in the art would appreciate that elevated temperature would be in comparison to room temperature, and therefore a temperature higher than 25C. 
One of ordinary skill in the art would appreciate that the shear strength at elevated temperature and shear strength at room temperature is a functional limitation of the paste composition when the paste composition is subjected to processing through a solder reflow process. One of ordinary skill in the art would expect the paste composition of Kawaguchi to behave as claimed when subjected to further processing because the paste composition of Kawaguchi is the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
 
Regarding Claim 20, Kawaguchi discloses a paste composition (see Abstract and para. [0023]) comprising:
a. a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof,
b. a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. fluxing vehicle (see Abstract; see para. [0012] and para. [0014]; see para. [0107]; see also Table 2 which discloses Sn as LMP particle, CuNi as HMP particle and Rosin, Activator and Solvent as flux vehicle),
wherein Y is selected from the group consisting of Sn, Zn, Ga, In and combinations thereof (see Table 2 wherein Y is Sn; see para. [0038]; see para. [0107]) and
wherein X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0107]), and 
wherein M is selected from the group consisting of Cu, Ag, Pd, Al, Ni, Mn, and combinations thereof (see Table 2, HMP particle is CuNi such that M is Cu and also Ni; see para. [0108]).

Kawaguchi further discloses wherein there is:
a. 40-70 percent by weight (wt%) of the low melting point (LMP) particle composition,
b. 25-65 wt% of the high melting point (HMP) particle composition, and
c. 1-15 wt% of the fluxing vehicle (see Table 2, 63% LMP particle (Sn), 27% HMP particle (CuNi), 10% flux vehicle (Rosin, Activator and Solvent)); and
wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said paste composition (see para. [0085]; see Table 1, example 5 disclosing 0.07 m2/g for the CuNi (HMP particle); see Table 2 disclosing 63wt% Sn (LMP or Y); this would give a surface area of 0.11 m2/g of CuNi in terms of grams of Y).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (previously cited, US 20170173739 A1).
Regarding Claim 21, Kawaguchi discloses a paste composition (see Abstract and para. [0023]) comprising:
a. a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. fluxing vehicle (see Abstract; see para. [0012] and para. [0014]; see para. [0107]; see also Table 2 which disclosing Rosin, Activator and Solvent as flux vehicle),
wherein (Y) is selected from the group consisting of Zn, Ga, In and combinations thereof, and
wherein (X/Y) is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0107]), and 
wherein M is selected from the group consisting of Cu, Ag, Pd, Al, Ni, Mn, and combinations thereof (see para. [0108]; see also Table 2, HMP particle is CuNi such that M is Cu and Ni).

Kawaguchi further discloses wherein there is:
a. 40-70 percent by weight (wt%) of the low melting point (LMP) particle composition,
b. 25-65 wt% of the high melting point (HMP) particle composition, and
c. 1-15 wt% of the fluxing vehicle (see Table 2 and Table 6, 63% LMP particle (Sn), 27% HMP particle (CuNi), 10% flux vehicle (Rosin, Activator and Solvent). It would be obvious to one of ordinary skill in the art to use the proportions disclosed by Kawaguchi in Table 2 for the other compositions of HMP, LMP and fluxing vehicle.
Kawaguchi further discloses wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said paste composition (see para. [0085]; see Table 1, example 5 disclosing 0.07 m2/g for the CuNi (HMP particle), respectively; see Table 2 disclosing 63wt% of the LMP particle (LMP)). It would be obvious to one of ordinary skill in the art to use the proportions described for paste composition in Table 2 for other compositions of HMP. For example, it would be obvious to one of ordinary skill in the art to use 63wt% of an LMP particle which comprises a Sn/Ag alloy (see above and para. [0107]). Additionally, it would be obvious to use the disclosed surface areas disclosed by Kawaguchi in Table 2 for the HMP particles (see also para. [0085]). For an Sn/Ag alloy which comprises 95wt% Sn and 5wt%Ag (as is known in the art for a Sn/Ag soldering alloy), CuNi (HMP particles) comprising a specific surface area of 0.07 m2/g would have a surface area of 0.12 m2/g of CuNi in terms of grams of Y, which reads on the claimed limitations. 

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (previously cited and cited by Applicant in IDS filed February 25, 2021, WO 2014082100 A1) in view of Kawaguchi (previously cited, US 20170173739 A1).
Regarding Claim 1, Shearer discloses a paste composition comprising:
a. 40-70 percent by weight (wt%) of a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. 25-65 wt% of a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. 1-15 wt% of a fluxing vehicle, wherein the reaction products formed between M and Y are crystalline intermetallics that are solids at temperature T1 (see para. [0017]; see para. [0050] and para. [0055]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Shearer is silent towards the surface area of the HMP particle composition, and therefore does not disclose wherein the surface area of said HMP particle composition is in the range (Claim 1) of 0.07 to 0.18 square meters per gram of Y in said paste composition, or further, (Claim 2) 0.08 to 0.15 square meters per gram of Y in said composition.

Kawaguchi discloses a similar invention (see Abstract; see Table 2) wherein the surface area of the HMP particle is 0-0.61 m2/g (see para. [0017]), such as 0.04 and 0.07 m2/g (see Table 1, examples 4 and 5), in order to limit the oxidation of the second metal powder such that the wettability of the LMP particle and HMP particle are not compromised during processing (see para. [0018] and para. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a HMP particle with a low surface area of 0-0.61m2/g, such as 0.04 and 0.07 m2/g, as taught by Kawaguchi, for the invention disclosed by Shearer. One would be motivated to use this HMP particle surface area in order to limit oxidation and thus not compromise the wettability of the LMP and HMP particles during processing (see teaching above). 
Therefore, Shearer in view of Kawaguchi also disclose wherein the HMP particle comprises (Claim 1) a surface area of 0.07-0.18 m2/g in terms of grams of Y of the paste composition, and further, (Claim 2) a surface area of 0.08-0.15 m2/g in terms of grams of Y of the paste composition. For example, a composition disclosed by Shearer in view Kawaguchi comprising 50wt% HMP particle, 50wt% LMP particle, 10wt% fluxing vehicle, and a HMP particle composition specific surface area of either 0.04m2/g or 0.07 m2/g, as taught by Kawaguchi, would comprise a surface area of 0.08m2/g or 0.14 m2/g, respectively, in terms of grams of Y in the paste composition. These values read on the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claims 3-4, Shearer discloses wherein Y is selected from the group consisting of (Claim 3) Sn, Zn, Ga, In and combinations thereof, or further (Claim 4), wherein Y is selected from the group consisting of Sn, In, and combinations thereof (see para. [0020]).

Regarding Claim 5, Shearer discloses wherein X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0075]).

Regarding Claim 6, Shearer discloses wherein the HMP particle composition comprises at least two metallic elements (M) (see para. [0019]).

Regarding Claims 7-8, Shearer discloses wherein M is selected from (Claim 7) the group consisting of Cu, Ag, Pd, Au, Al, Ni, Be, Rh, Co, Fe, Mo, W, Mn, Pt and combinations thereof, or further, selected from (Claim 8) the group consisting of Cu, Ag, Pd, Au, Al, Ni, Pt and combinations thereof (see para. [0019]).

Regarding Claim 9, Shearer discloses wherein M is Cu (see para. [0019]).

Regarding Claim 10, Shearer discloses wherein the HMP metal M comprises particles having shapes selected from the group consisting of spherical, near spherical, platelet, flake, amorphous and combinations thereof (see para. [0082]).

Regarding Claim 11, Shearer discloses wherein the paste composition comprises an endotherm in DSC of at least 1.7 J/g (see Fig. 1). Additionally, the composition of Shearer in view of Kawaguchi is the same as claimed. It would be obvious to one of ordinary skill in the art the composition of Shearer in view of Kawaguchi comprise the claimed endotherm in DSC because the composition of Shearer in view of Kawaguchi is the same as claimed, and because the endotherm in DSC is a property of the composition.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 12, Shearer in view of Kawaguchi do not expressly disclose wherein the paste composition comprises an endotherm in DSC of at most 30 J/g. However, the composition of Shearer in view of Kawaguchi is the same as claimed. It would be obvious to one of ordinary skill in the art the composition of Shearer in view of Kawaguchi comprise the claimed endotherm in DSC because the composition of Shearer in view of Kawaguchi is the same as claimed, and because the endotherm in DSC is a property of the composition.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 13-14, Shearer in view of Kawaguchi do not expressly disclose the electrical resistivity. However, Shearer in view of Kawaguchi disclose the claimed composition (see Claim 1 above; see also Claims 2-10 above), and it would be obvious to one of ordinary skill in the art that the paste composition of Shearer in view of Kawaguchi comprise an electrical resistivity of (Claim 13) at least 17 micro-ohm*cm and (Claim 14) not more than 25 micro-ohm*cm after processing through a solder reflow process, because the composition of Shearer in view of Kawaguchi is the same as claimed. 
One of ordinary skill in the art would appreciate that the electrical resistivity is a functional limitation of the paste composition when the paste composition is subjected to processing through a solder reflow process. It would be obvious to one of ordinary skill in the art that the paste composition of Shearer in view of Kawaguchi behave as claimed when subjected to further processing because the paste composition of Shearer in view of Kawaguchi is the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 15-18, Shearer discloses a shear strength (Claim 15) at elevated temperature of at least 0.2 kg/mm2 after processing through a reflow process (see Table 7, samples 2, 3 and 4), a shear strength (Claim 16) at elevated temperature of not more than 10 kg/mm2 after processing through a reflow process (see Table 7, samples 2, 3 and 4), a shear strength (Claim 17) at room temperature of at least 3 kg/mm2 after processing through a reflow process (see Table 7, sample 1), and a shear strength (Claim 17) at room temperature of not more than 10 kg/mm2 after processing through a reflow process (see Table 7, sample 1). One of ordinary skill in the art would appreciate that elevated temperature would be in comparison to room temperature, and therefore a temperature higher than 25C.
Additionally, Shearer in view of Kawaguchi disclose the claimed composition (see Claim 1 above; see also Claims 2-10 above), and it would be obvious to one of ordinary skill in the art that the paste composition of Shearer in view of Kawaguchi behave the same after processing through a reflow process and comprise the claimed shear strengths because the composition of Shearer in view of Kawaguchi is the same as that claimed. 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 20, Shearer discloses a paste composition comprising:
a. 40-70 percent by weight (wt%) of a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. 25-65 wt% of a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1;and
c. 1-15 wt% of a fluxing vehicle, wherein the reaction products formed between M and Y are crystalline intermetallics that are solids at temperature T1 (see para. [0017]; see para. [0050] and para. [0055]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Shearer further discloses wherein:
Y is selected from the group consisting of Sn, Zn, Ga, In and combinations thereof (see para. [0020]), wherein
X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0075]), and wherein
M is selected from the group consisting of Cu, Ag, Pd, Au, Al, Ni, Be, Rh, Co, Fe, Mo, W, Mn, Pt and combinations thereof (see para. [0019]).

Shearer is silent towards the surface area of the HMP particle composition, and therefore does not disclose wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said paste composition.

Kawaguchi discloses a similar invention (see Abstract; see Table 2) wherein the surface area of the HMP particle is 0-0.61 m2/g (see para. [0017]), such as 0.04 and 0.07 m2/g (see Table 1, examples 4 and 5), in order to limit the oxidation of the second metal powder such that the wettability of the LMP particle and HMP particle are not compromised during processing (see para. [0018] and para. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a HMP particle with a low surface area of 0-0.61m2/g, such as 0.04 and 0.07 m2/g, as taught by Kawaguchi, for the invention disclosed by Shearer. One would be motivated to use this HMP particle surface area in order to limit oxidation and thus not compromise the wettability of the LMP and HMP particles during processing (see teaching above). 
Therefore, Shearer in view of Kawaguchi also disclose wherein the HMP particle comprises a surface area of 0.07-0.18 m2/g in terms of grams of Y of the paste composition. For example, a composition disclosed by Shearer in view Kawaguchi comprising 50wt% HMP particle, 50wt% LMP particle, 10wt% fluxing vehicle, and a HMP particle composition specific surface area of either 0.04m2/g or 0.07 m2/g, as taught by Kawaguchi, would comprise a surface area of 0.08m2/g or 0.14 m2/g, respectively, in terms of grams of Y in the paste composition. These values read on the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer (previously cited and cited by Applicant in IDS filed February 25, 2021, WO 2014082100 A1) in view of Kawaguchi (previously cited, US 20170173739 A1) and Uwazumi (JP 2015098052 A, see attached English Machine Translation).
Regarding Claim 21, Shearer discloses a paste composition comprising:
a. 40-70 percent by weight (wt%) of a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. 25-65 wt% of a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1;and
c. 1-15 wt% of a fluxing vehicle, wherein the reaction products formed between M and Y are crystalline intermetallics that are solids at temperature T1 (see para. [0017]; see para. [0050] and para. [0055]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Shearer further discloses wherein:
Y is selected from the group consisting of Zn, Ga, In and combinations thereof (see para. [0020]), wherein
X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0075]), and wherein
M is selected from the group consisting of Cu, Ag, Pd, Au, Al, Ni, Be, Rh, Co, Fe, Mo, W, Mn, Pt and combinations thereof (see para. [0019]).

Shearer is silent towards the surface area of the HMP particle composition, and therefore does not disclose wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said paste composition.

Kawaguchi discloses a similar invention (see Abstract; see Table 2) wherein the surface area of the HMP particle is 0-0.61 m2/g (see para. [0017]), such as 0.04 and 0.07 m2/g (see Table 1, examples 4 and 5), in order to limit the oxidation of the second metal powder such that the wettability of the LMP particle and HMP particle are not compromised during processing (see para. [0018] and para. [0009]).
Uwazumi further teaches wherein a solder alloy particle is 0.01-0.10m2/g from the view point of viscosity and meltability of the paste (see para. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a HMP particle with a low surface area of 0-0.61m2/g, and such as 0.04 and 0.07 m2/g, as taught by Kawaguchi, and within the range of 0.01-0.10m2/g, as taught by Uwazumi, for the invention disclosed by Shearer. One would be motivated to use this HMP particle specific surface area in order to limit oxidation and thus not compromise the wettability of the LMP and HMP particles during processing (see teaching by Kawaguchi above), and for improved viscosity and meltability of the paste (see teaching by Uwazumi above). 
Therefore, Shearer in view of Kawaguchi and Uwazumi also disclose wherein the HMP particle comprises a surface area of 0.07-0.18 m2/g in terms of grams of Y of the paste composition. For example, a composition disclosed by Shearer in view Kawaguchi comprising 50wt% HMP particle, 50wt% LMP particle, 10wt% fluxing vehicle, and a HMP particle composition specific surface area of either 0.04m2/g or 0.07 m2/g, as taught by Kawaguchi and Uwazumi, would comprise a surface area of 0.08m2/g or 0.14 m2/g, respectively, in terms of grams of Y in the paste composition. These values read on the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are respectfully not found persuasive. 

Applicant argues that Kawaguchi does not teach the importance or criticality of the surface area of the HMP particle composition. Applicant argues that Kawaguchi discloses a broad range for the surface area of the HMP particle. 
This argument is not found persuasive.
Kawaguchi expressly discloses a working example specific surface area for the HMP particle (Table 1, specific surface area of CuNi particle), and proportion of Y in the paste composition (Table 2, amount of Sn), which reads on the claimed limitations. Kawaguchi therefore anticipates the surface area of the HMP particle in terms of the amount of Y in the paste composition. In response to applicant's argument that there is a lack of teaching for the criticality of the surface area, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Kawaguchi specifically discloses the importance of the surface area of the HMP particle (para. [0085]), and one of ordinary skill in the art would appreciate looking to the working example values disclosed by Kawaguchi in view of the teaching for the specific surface area. 

Applicant argues that the surface area values disclosed by Kawaguchi are for compositions comprising an LMP particle of Cu. 
This argument is not found persuasive.
Kawaguchi expressly discloses wherein the LMP particle is Sn or combinations of Sn and other elements (see Table 2 and see para. [0107]), and wherein the HMP is specifically CuNi. Additionally, Claim 1 does not limit the LMP composition to exclude Cu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorfman (previously cited, US 20140018482 A1): discloses an overlapping paste composition (see para. [0003]- [0006]), and overlapping surface area values (for example, when the HMP powder comprises a surface area of 0.10 m2/g in regards to total mass of the composition, the HMP powder in terms of grams of Y, would have a surface area of 0.17 m2/g for the composition described in para. [0035], in which Y (Sn) would be approximately 57.9wt% of the total composition). 
Shearer-898 (previously cited, US 20140131898 A1): Shearer-898 demonstrates wherein a mixture of particles of the same elements disclosed by Dorfman (see Dorfman Abstract; see Shearer-898 para. [0016] wherein R1 is copper, silver, gold, or aluminum and R2 is Sn or Bi) react at similar processing temperatures as Dorfman to form intermetallics (see para. [0029] of Dorfman; see Shearer-898 para. [0009]-[0010], [0039] and para. [0083]) which are solid at the processing temperature T1 (see Shearer-898 para. [0079]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735